FILED
                            NOT FOR PUBLICATION                             FEB 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50077

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00941-AHM

  v.
                                                 MEMORANDUM *
MARCELO RIVERA IBARRA,
a.k.a. Manuel Delgado-Hugo,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Marcelo Rivera Ibarra appeals from the 60-month sentence imposed

following his guilty-plea conviction for being an illegal alien found in the United

Stated following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Ibarra contends that the district court procedurally erred by failing to

appreciate its discretion to vary from the advisory Sentencing Guidelines range on

policy grounds and by failing to explain why it rejected his policy arguments

concerning U.S.S.G. § 2L1.2(b)(1)(A). The record belies these contentions. The

court considered Ibarra’s arguments and explained the sentence sufficiently to

permit meaningful appellate review. See United States v. Carty, 502 F.3d 984, 992

(9th Cir. 2008) (en banc).

      Ibarra further contends that his sentence is substantively unreasonable in

light of the asserted deficiencies in section 2L1.2(b) and other sentencing factors.

We consider policy arguments like Ibarra’s within the context of consideration of

the reasonableness of the final sentence. See United States v. Barsumyan, 517 F.3d

1154, 1158-59 (9th Cir. 2008). The record reflects that Ibarra’s sentence, ten

months below the advisory Sentencing Guidelines range, is substantively

reasonable in light of the totality of the circumstances and the 18 U.S.C. § 3553(a)

sentencing factors. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     11-50077